Citation Nr: 0612929	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  00-19 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to an increased evaluation for a third degree 
burn scar of the left upper arm, currently assigned a 20 
percent evaluation.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1962 to August 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2000 and March 2003 rating 
decisions of the Los Angeles Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In February 2006, the veteran and his wife testified before 
the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of the hearing is associated with the claims 
folder and has been reviewed.  During his hearing, the 
veteran reported having dry, scaly skin on his left forearm 
scar, and believed that his left forearm scar should be 
included in the measurement of the scar of the upper left 
arm.  (The disability evaluation assigned to the veteran's 
service-connected burn scar of the veteran's upper left arm 
is determined by the measurement of the scar).  In essence, 
the veteran requested that his entire arm be considered one 
large scar.  The Board observes, however, that the veteran is 
already service connected for a burn scar of the left forearm 
and hand.  Nevertheless, his statements regarding the 
severity of his left forearm burn scar could be construed as 
an increased rating claim for burn scar of the left forearm.  
That matter is not currently on appeal, and is therefore 
referred to the RO for the appropriate development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.






REMAND

The veteran asserts that he is entitled to service connection 
for a psychiatric disability, claimed as secondary to 
service-connected burn scar of the upper left arm.  

During service in March 1963, the veteran was accidentally 
burned with flaming gasoline, and suffered multiple burns to 
the left side of his face, arms, hand and chest.  The 
following month, two skin grafts were taken from his right 
anterior thigh and placed on the open areas of his left arm.  
He was released from the hospital in May 1963.  In July 1963, 
while the veteran sought treatment for pain in the left thigh 
area of the graft site, the examiner noted that the veteran 
was depressed by "appearance & action."  In October 1963, 
while seeking treatment for gastrointestinal problems, the 
veteran admitted to feeling very nervous and related those 
feelings to his March 1963 burn accident.  In December 1963, 
the veteran was admitted to the hospital due to instability, 
emotional manifested by excitability, ineffectiveness, 
aggressive impulse when confronted by minimal stress.  In 
February 1964, the veteran complained of being nervous and 
requested a psychiatrist, however it does not appear that he 
was ever seen by one.  According to his report of medical 
history upon separation, the veteran noted that he had or had 
had depression or excessive worry.  The veteran's separation 
examination report dated in June 1965 failed to show a 
psychiatric diagnosis.  

During his personal hearing, the veteran testified that he 
sought psychiatric treatment at the VA Medical Center (VAMC) 
in Houston as early as 1987 because he was having suicidal 
thoughts.  On review, the RO has only requested (1987 - 1998) 
treatment records from the Pain Management and Applied 
Psychophysiology Clinic at the VAMC in Houston.  Also, on 
review of an October 1997 treatment note from the Pain 
Management Clinic, the veteran participated in a Pain 
Education/Skills Group.  The treatment note reflected that 
the veteran had participated in the Pain Education/Skills 
Group on multiple occasions in 1997, however, the 
corresponding treatment records are not in the claims folder.    

Further, the veteran asserts that his April 2005 VA 
psychiatric examination was inadequate because it was based 
on an incomplete record.  Again, the veteran contends that 
treatment records from the Houston VAMC showing claimed 
psychiatric treatment have not been requested and are not of 
record.  

Lastly, with regard to the veteran's increased rating claim, 
the veteran's representative, during the hearing, requested 
that the RO obtain all treatment records from the VAMC in 
Houston dated from 1988 to 1998 because these records should 
show treatment for the burn scar on the veteran's upper left 
arm.  The representative indicated that those treatment 
records might provide a better indication of the scar's 
measurements.  

Given that the Houston VAMC records appear to be incomplete, 
the Board finds that the RO should request all treatment 
records dated from 1987 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all treatment 
records dated from 1987 to the present 
from the Houston VAMC. 

2.  If the newly obtained medical 
evidence shows that the veteran has 
received post-service psychiatric 
treatment or a diagnosis, he should be 
afforded another VA examination to 
determine the etiology of any currently 
diagnosed psychiatric disability.  Prior 
to the examination, the examiner should 
review the entire claims folder, to 
include the April 2005 VA examination 
report and any newly obtained medical 
evidence.    

The examiner should indicate whether the 
veteran currently has a psychiatric 
disability.  If so, the examiner should 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
any currently diagnosed psychiatric 
disability is related to service or to 
service-connected burn scar of the upper 
left arm.   

3.  Upon completion of the above 
requested development, the RO should 
readjudicate the veteran's service 
connection claim for a psychiatric 
disability, claimed as secondary to 
service-connected third-degree burn scar 
of the upper left arm, as well as his 
increased rating claim for third-degree 
burn scar of the upper left arm, taking 
into account any newly obtained VA 
treatment records, examination report, 
and etiology opinion.  All applicable 
laws and regulations should be 
considered.  If any benefits sought on 
appeal remain denied, the veteran should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case is returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





